Fourth Court of Appeals
                                    San Antonio, Texas
                                           March 4, 2019

                                       No. 04-18-00831-CV

                                     Michael Thomas PAUL,
                                           Appellants

                                                 v.

Miguel LOPEZ, David Padilla, John Stricklin, Javier Zuniga, and San Antonio Television, LLC,
                                        Appellees

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 18-2085-CV-A
                          Honorable Jessica Crawford, Judge Presiding

                                          ORDER
       On November 14, 2018, the trial court signed a final judgment. Appellant filed a timely
notice of appeal. The clerk’s record and the reporter’s record were initially due in this court on
December 28, 2018.

        On December 17, 2018, appellant filed a statement of inability to pay court costs in this
court. On January 16, 2019, the court reporter filed a contest challenging appellant’s statement of
inability to pay court costs. On January 22, 2019, we abated this appeal and remanded the case to
the trial court to hold an evidentiary hearing on the court reporter’s contest. On February 28,
2019, the clerk’s record was filed.

       The clerk’ record shows that the trial court attempted to hold a hearing in accordance
with our January 22, 2019 order. The clerk’s record contains (1) the trial court’s notice setting a
hearing, (2) the reporter’s record from the hearing, and (3) the trial court’s findings of fact and
conclusions of law. The trial court’s findings of fact and conclusions of law state that appellant
received notice of the hearing but failed to appear and that because appellant presented no
evidence at the evidentiary hearing appellant is not indigent.

       We, therefore, ORDER appellant to provide written proof to this court on or before
March 15, 2019, that the reporter’s fee has been paid or arrangements have been made to pay
the reporter’s fee. If appellant fails to respond within the time provided, appellant’s brief will be
due on or before April 5, 2019, and the court will only consider those issues or points raised in
appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).
                                              _________________________________
                                              Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of March, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court